DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/12/2021 has been considered by the Examiner.

Response to Preliminary Amendments/Status of Claims
Amended claims 1-15, filed on 07/12/2021, are under consideration.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The claims are amended as follows: 
	NOTE:	the amendments proposed below are intended, strictly, to correct formalities/informalities (antecedent basis and optional language) and improve formatting. 

Claim 1. 	 A conversion device for the conversion of a feedstock of aromatic compounds, comprising: 
- 	a fractionation train suitable for extracting at least one cut comprising benzene, one cut comprising toluene and one cut comprising xylenes and ethylbenzene from the feedstock 
- 	a unit for the separation of the xylenes suitable for treating the cut comprising xylenes and ethylbenzene and producing an extract comprising para-xylene and a raffinate comprising ortho-xylene, meta-xylene and ethylbenzene; 
- 	an isomerization unit suitable for treating the raffinate and producing an isomerate enriched in para-xylene which is sent to the fractionation train; 
- 	a pyrolysis unit suitable for treating biomass, producing at least one pyrolysis effluent comprising hydrocarbon compounds of 6 to 10 carbon atoms and feeding at least partially the at least one pyrolysis effluent to the feedstock, and producing a pyrolysis gas comprising at least CO and H2; and
- 	a Fischer-Tropsch synthesis reaction section suitable for treating the pyrolysis gas at least in part, producing a synthesis effluent comprising hydrocarbon compounds of 3 to 22 carbon atoms, and sending the synthesis effluent, at least in part, to the pyrolysis unit.
  
Claims 2-7, preamble:  	 The conversion device according to Claim …

Claim 8. 	A conversion process for the conversion of a feedstock of aromatic compounds, comprising the following stages: 

- 	separating the cut comprising xylenes and ethylbenzene in a unit for the separation of the xylenes and producing an extract comprising para-xylene and a raffinate comprising ortho-xylene, meta-xylene and ethylbenzene; 
- 	isomerizing the raffinate in an isomerization unit and producing an isomerate enriched in para-xylene; 
- 	sending the isomerate enriched in para-xylene to the fractionation train ; 
- 	treating biomass in a pyrolysis unit in order to produce at least one pyrolysis effluent comprising hydrocarbon compounds of 6 to 10 carbon atoms and feeding, at least partially, the at least one pyrolysis effluent to the feedstock, and to produce a pyrolysis gas comprising at least CO and H2; 
- 	treating, at least in part, the pyrolysis gas in a Fischer-Tropsch synthesis reaction section in order to produce a synthesis effluent comprising hydrocarbon compounds of 3 to 22 carbon atoms; and 
- 	sending the synthesis effluent , at least in part, to the pyrolysis unit.
  
Claim 9. 	 The conversion process according to Claim 8, in which the pyrolysis unit comprises at least one reactor used under the following operating conditions: 
- 	presence of a catalyst,  optionally the catalyst is a zeolite catalyst comprising at least one zeolite chosen from ZSM-5, ferrierite, zeolite ; the  catalyst  optionally doped with a metal chosen from iron, gallium, zinc and lanthanum; 
- 	a temperature of between 400°C and 1000°C; 
- 	an absolute pressure of between 0.1 and 0.5 MPa; and
- 	an HSV of between 0.01 and 10 h-1.  

Claim 10. 	 The conversion process according to Claim 8, in which the Fischer-Tropsch synthesis reaction section is used under the following operating conditions: 
- 	a temperature of between 250°C and 400°C; 
-  	a pressure of between 1 and 5 MPa; 
- 	a catalyst comprising iron as active phase; and
- 	a flow rate by volume of the synthesis effluent of between 0.2 and 3 1/gcata/h .  

Claims 11-15, preamble: 	 The conversion process according to 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
a thorough search of pertinent prior art did not locate a teaching or suggestion for a device and/or a method that are concerned with the following concepts: i) separation of an aromatic feed into its known fractions of BTX in an aromatics complex, ii) pyrolysis of biomass to make C6-C10 hydrocarbons that are at least partially fed into the aromatic complex with the aromatics feed, and iii) combining Fischer-Tropsch and biomass pyrolysis in a way that the CO and H2 from pyrolysis is used in Fischer-Tropsch, and the effluent from Fischer-Tropsch comprises C3-C22 hydrocarbons that are recycled back, at least partly, into the pyrolysis unit/step wherein the pyrolysis unit/step also produces aromatics (BTX).
The combination of pyrolysis and Fischer-Tropsch is disclosed by Holley et al. (US 2007/0100003) and Fiato (US 2009/0286889). The combination of pyrolysis and aromatics processing, such as dealkylation, is disclosed by Prochazka et al. (US 2011/0275869). The combination of pyrolysis/gasification and Fischer-Tropsch to make liquid fuels is disclosed by Bauman et al. (US 2014/0262965), Delgass et al. (US 2016/0272665), Greager et al. (US 2021/0292666, US 2021/0317375, and US 2021/03553952), and Boissonnet et al. (US 9,422,492). The combination of pyrolysis and deoxygenation to make aromatics is disclosed by Baird et al. (US 2016/0289569); the pyrolysis oil is processed under various reactions such as hydrodeoxygenation, isomerization, and dealkylation, and the processed pyrolysis oil is reformed to make aromatics. The combination of pyrolysis and aromatics formation, through aromatization of ethylene contained in pyrolysis gas, is disclosed by Aranda Almansa et al. (US 2021/0155563). 
However, no single reference or combination of references was found to suggest that considerable BTX can be obtained from a process which combines pyrolysis with Fischer-Tropsch to provide recycled hydrocarbons to pyrolysis with the intention of increasing BTX production from this combination of pyrolysis and Fischer-Tropsch devices and methods wherein the BTX is passed to an aromatics complex (see instant Table 1 on pg. 25).   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business 

/ALI Z FADHEL/Primary Examiner, Art Unit 1772